               Case 1:12-cr-00214-ER Document 526 Filed 10/06/20 Page 1 of 1

                                         TANNER & ORTEGA, L.L.P.
                                               ATIORNEYS AT LAW
                                            WWWTANNERORTEGA.COM
                                              HOWARDE. TANNER*
                                               HUGO G. ORTEGA
                                            *MEMBEROFN.Y.,NJ.ANDD.C.BAR


NEW YORK CITY OFFICE                                                                      WHITE PLAINS OFFICE
299 BROADWAY                                                                                    175 MAIN STREET
SUITE 1700                                                                                              SUITE800
NEW YORK, NY 10007                                                                        WHITE PLAINS, NY 10601
OFFICE: (212) %2-1333                                                                       OFFICE: (914) 358-5998
FAX: (212) 962-1778                                                                            FAX: (914) 761-0995


                                                                              October 2, 2020


Honorable Edgardo Ramos                                                               X
United States District Judge
United States District Courthouse
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007                                                        10/5/2020

BY ECF

                                   Re:   United States v. Calvin Bailey, 12 Cr. 214 (ER)
                                         Request for CJA Re-Appointment

Dear Judge Ramos:

        On March 15, 2013, I was appointed to represent the above defendant pursuant to CJA. (ECF
Doc No. 81). On December 19, 2014, the Court sentenced the defendant to a total of 180 months'
imprisonment to be followed by 4 years' Supervised Release, after his plea of guilty to his
participation in a narcotics conspiracy and possession of a firearm in furtherance of the conspiracy.
(ECF Doc No. 364).

        I was contacted by Mr. Bailey who wishes me to assist him in application(s) for relief under 18
USC §3624 and/or 18 USC §3582(c)(1)(A) based upon his underlying medical conditions, which
place him at increased risk of serious illness or death if he were to contract the COVID-19 virus. I
therefore write to request re-appointment pursuant to CJA to represent the defendant for these
purposes, nunc pro tunc, to June 3, 2020.

          Thank you, Your Honor, for your consideration of this application.

                                                                               Very truly yours,

                                                                               Tanner & Ortega, L.L.P.


                                                                               Howard E. Tanner

cc:       AUSA Ian Graf (By ECF)
